Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 24, 2022.
3.	Applicant’s amendment filed on 05/24/2022 has been received, entered into the record and considered. As a result of the amendment filed on 05/24/2022, claim 8 and 27 has been amended. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 05/24/2022, claims 1-32 are allowed.
				Allowable Subject Matter
5.	Claims 1-32 are allowed.
6.	The following is an examiner statement of reason for allowance:
	The closest prior art found for this application is Edara (US 8,798,995 B1), which describes a sniffer algorithm to determine a topic of interest by processing trigger words and one or more keywords associated with that keyword in the voice content for a useful purpose such as advertising and product recommendations. A user can have the option of activating or deactivating the sniffing or voice capture process for the privacy and security reason. 
	The next closest prior art found for this application is Kenthapadi et al (US 2017/0255621 A1), which describes a method and system for determining key concepts in documents based on a universal concept graph associated with a universal concept graph using a machine. The machine identifies one or more key concept phrases in the content object based on applying one or more key concept selection algorithms to the induced concept graph. The machine stores the one or more key concept phrases in a record of a database.
	The next closet prior art found for this application is LuVogot et al (US 2013/0290110 A1), which describes system and method for personalized generalized content recommendation that aggregates and selects content of high personal relevance to each individual user from a large pool of personal and public content. The content streams of different content types are received from multiple content sources. The received content is filtered and the content determined to be relevant is cached. When a user request for content is received, the cached content is rescored and the content determined to be most relevant based on satisfaction of a relevance threshold is selected and forwarded to the user.
	Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “apply, in real-time, one or more of the buffered features to a feature detect mechanism, the feature detect mechanism comprising: one or more feature detect algorithms; and one or more recommender algorithms, wherein the one or more feature detect algorithms are encapsulated in a feature detection object, and the feature detection object is a Strategy/Composite feature detection object comprising a plurality of Strategy design patterns; and wherein the processor operates to: reject a feature in response to failures of the feature to match at least one of the plurality of Strategy design patterns, and in real time, select and install features that match one or more of the Strategy design patterns into one or more recommender algorithms”, of independent claim 1 and 13 and “the processor encapsulating one or more of the plurality of feature detection algorithms into a feature detection object using one or more Strategy/Composite design patterns to generate a plurality of Strategy/Composite feature detection objects, each of Page 9 of 14Patent Application 17/113,165 Reply to March 29, 2022 Non-Final Office Action Docket No.: 1016.1.13.1 the plurality of Strategy/Composite feature detection objects comprising a plurality of Strategy design patterns; the processor generating a feature detect tree, the feature detect tree comprising a root node, a plurality of branch nodes, and a plurality of leaf nodes, the feature detect tree defined by a plurality of unique feature traversal paths beginning at the root node, moving to one or more subsequent branch nodes, and terminating at one of the leaf nodes; at each of the root node and the plurality of branch nodes, the processor installing one of more of the Strategy/Composite feature detection objects”, of independent claim 28, in combination with other claimed features. 
7.	An updated search of prior art in the domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claim 1, 13 and 28.
8.	The dependent claims 2-12 depending on independent claim 1, dependent claims 14-27 depending on independent claim 13, and dependent claims 29-32 depending on independent claim 28 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance”.
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167